DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2020/0185299 A1).

Re. claim 1: Chang discloses a heat dissipation device with a communication function, comprising:
a conductive substrate (horizontal portion of 314); 
a first conductive sidewall (left 324); 
a second conductive sidewall (right 324); (see fig. 3A-G, para. 0078-0080)
a plurality of heat sink elements (middle fins 324), having different lengths (fins adjacent PCB are shorter than fins away from PCB) and positioned between the first conductive sidewall and the second conductive sidewall, wherein the first conductive sidewall, the heat sink elements, and the second conductive sidewall are respectively coupled to the conductive substrate (they are integrally formed together); and (see fig, 3A, H, I; para. 0077-0080)
a feeding element (308), coupled to a signal source (302), wherein an antenna structure is formed by the feeding element, the conductive substrate, and the heat sink elements. (see fig. 3A-C; para. 0074-0076)

Re. claim 2: Chang discloses wherein the first conductive sidewall (left 324), the heat sink elements (middle fins 324), and the second conductive sidewall (right 324) are substantially perpendicular to the conductive substrate (horizontal portion of 314). (see fig. 3A)

Re. claim 3: Chang discloses wherein the first conductive sidewall (left 324), the heat sink elements (middle fins 324), and the second conductive sidewall (right 324) are substantially parallel to each other. (see fig. 3A)

Re. claim 4: Chang discloses wherein the first conductive sidewall (left 324), the heat sink elements (middle fins 324), and the second conductive sidewall (right 324) define a plurality of open slots with different lengths (slots away from PCB are smaller than slots close to PCB). (see fig. 3A)

Re. claim 5: Chang discloses wherein each of the open slots has an open end (distal to horizontal substrate) end distal to and a closed end (proximal to horizontal substrate). (see fig. 3A)

Re. claim 8: Chang discloses wherein the feeding element (308) is adjacent to but does not directly touch one or more of the heat sink elements (middle fins 324). (see fig. 3A-D)

Re. claim 10: Chang discloses wherein each of the heat sink elements (middle 324) substantially has a U-shape (U is formed by adjacent fins). (see fig. 3A) 

Re. claim 16: Chang discloses wherein the antenna structure further comprises at least one of the first conductive sidewall (left 324) and the second conductive sidewall (right 324). (see fig. 3A-C) 

Re. claim 17: Chang discloses wherein lengths of the heat sink elements (middle 324) are equal to lengths of the first conductive sidewall (left 324) and the second conductive sidewall (right 324). (see fig. 3A-C)  

Re. claim 18: Chang discloses wherein terminals (points of attachment to horizontal portion) of the heat sink elements (middle 324), a first terminal of the first conductive sidewall (left 324), and a second terminal of the second conductive sidewall (right 324) are aligned with each other and are positioned on a same plane. (see fig. 3A-C)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0185299 A1) in view of Ito et al. (US 2007/0177355 A1)

Re. claim 6: Chang fails to disclose:
wherein the open slots are excited to generate a plurality of resonant modes with different frequencies, so that the antenna structure is capable of covering wideband operations. 
However, Ito discloses:
wherein the first conductive sidewall (left 12), the heat sink elements (middle 12 and 10), and the second conductive sidewall (right 10) define a plurality of open slots with different lengths (see fig. 2, 3, 5; para. 0150, 0161-0163)
wherein the open slots are excited to generate a plurality of resonant modes with different frequencies, so that the antenna structure is capable of covering wideband operations. (see para. 0074-0075, 0097, 0281-0290)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the conductive walls and heat sink elements of Chang in the way provided by Ito. One of ordinary skill would have been motivated to do this in order to increase heat dissipation capacity with increased surface area. (Ito para. 0056)

Re. claim 9: Chang fails to disclose:
a conductive ramp element, disposed on the conductive substrate, and configured to support the heat sink elements, so that terminals of the heat sink elements are aligned with each other. 
However, Ito discloses:
a conductive ramp element (bases of 11 form a ramp), disposed on the conductive substrate, and configured to support the heat sink elements, so that terminals of the heat sink elements are aligned with each other. (see fig. 2, 3, 5; para. 0157-0158, 0161-0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the conductive walls and heat sink elements of Chang in the way provided by Ito. One of ordinary skill would have been motivated to do this in order to increase heat dissipation capacity with increased surface area. (Ito para. 0056)

Re. claims 11-13: Chang fails to disclose:
wherein each of the heat sink elements has a notch. 
wherein each of the notches substantially has a rectangular shape.
wherein the notches of the heat sink elements are substantially arranged in a same straight line. 
However, Ito discloses:
wherein each of the heat sink elements (10-12) has a notch (notch between portions 10 and 12). 
wherein each of the notches substantially has a rectangular shape.
wherein the notches of the heat sink elements are substantially arranged in a same straight line. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the conductive walls and heat sink elements of Chang in the way provided by Ito. One of ordinary skill would have been motivated to do this in order to increase heat dissipation capacity with increased surface area. (Ito para. 0056)

Claim(s) 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. as applied to claim 1 above, and further in view of Yong et al. (US 2020/0021040 A1).

Re. claim 7: Chang fails to disclose:
wherein the feeding element directly touches one or more of the heat sink elements. 
However, Yong discloses:
wherein the feeding element directly touches one or more of the heat sink elements. (see fig. 5-6; para. 0054-0056)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the feeding element of Chang directly touch the one or more heat sink elements as taught by Yong. One of ordinary skill would have been motivated to do this in order to transmit and receive radio signals to the device. (Yong para. 0054)

Re. claim 14: Chang fails to disclose:
wherein the heat dissipation device is applicable to an HMD (Head Mount Display) supporting VR (Virtual Reality), AR (Augmented Reality) or MR (Mixed Reality). 
However, Yong discloses:
wherein the heat dissipation device is applicable to an HMD (Head Mount Display) supporting AR (Augmented Reality). (see para. 0021)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat dissipation device of Chang in the augmented reality headset of Yong. One of ordinary skill would have been motivated to do this in order to dissipate heat from the device during transmission. (Yong para. 0078)

Re. claim 15: Chang fails to disclose:
wherein the antenna structure covers a first frequency band and a second frequency band, the first frequency band is from 2400MHz to 2500MHz, and the second frequency band is from 3100MHz to 7125MHz. 
However, Yong discloses:
wherein the antenna structure covers a first frequency band and a second frequency band, the first frequency band is from 2400MHz to 2500MHz, and the second frequency band is from 3100MHz to 7125MHz.  (see para. 0034-0038)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the antenna structure of Chang with the frequency ranges of 2400MHz to 2500MHz and 3100MHz to 7125MHz as taught by Yong. One of ordinary skill would have been motivated to do this in order to make the antenna compatible with both WiFi and Bluetooth communications bands. (Yong para. 0034-0035)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0028237 A1) discloses an antenna assembly with heat sink attached. Herrell et al. (US 4,833,766) discloses a heat sink with fins having a notch shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 28, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835